DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Sep. 25, 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “bad weather” in claims 11 and 18 is a relative term which renders the claim indefinite. The term “bad weather” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
3.	Claims 13-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 13 recites “An apparatus…the method including:”. The claims are ambiguously constructed and indeterminate in scope because they purport to claim both apparatus and method.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 13-19 embrace or overlap two separate statutory classes of invention set forth in 35 U.S.C. 101 in a single claim.  A claim of this type is precluded by the express language of 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  Each statutory class of claims must be considered independently on its own merits, see Ex parte Lyell (BdPatApp&Int) 17 USPQ2d 1548 Ex Parte Lyell.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 13 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “determining that a current location is within a first preset range of a starting public station in first travelling habit information”, “ acquiring a first public transportation travelling strategy” and “displaying the first public transportation travelling strategy on the designated interface”.
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements- “apparatus”, “one or more processors”, “memory” and “non-transitory medium” to perform the above recited steps. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 13 and 20, amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al., U.S. Patent Application Publication No. 2019/0120639 (referred to hereafter as Song).
As to claims 1, 13 and 20, Song teaches a method, apparatus and medium for displaying a travelling strategy based on public transportation, the method comprising: 
determining that a current location is within a first preset range of a starting public station in first travelling habit information, the first travelling habit information comprising at least a starting public station and a terminating public station corresponding to the starting public station (see para. 128); 

displaying the first public transportation travelling strategy on the designated interface (see para. 134).
As to claims 2 and 14, Song teaches the method and apparatus according to claims 1 and 13, wherein the acquiring a first public transportation travelling strategy comprises at least one of: acquiring a distance between the current location and the starting public station; acquiring a route between the current location and the starting public station; acquiring a time length required to walk from the current location to the starting public station; acquiring a travelling time length corresponding to the public transportation route; acquiring an arrival time determined according to the travelling time length corresponding to the public transportation route and a current time; acquiring a punctuality rate of public transportation vehicles travelling on the public transportation route; acquiring traffic state information of a public transportation road section between the starting public station and the terminating public station of the public transportation route; and acquiring a waiting time length, the waiting time length being, among a plurality of public transportation vehicles travelling on the public transportation route, a time length required for a public transportation vehicle having the shortest distance to the starting public station to arrive at the starting public station; or acquiring a public transportation route from the starting public station directed to the terminating public station, and excluding the congested and faulty route sections (see para. 131-132).

As to claim 4, Song teaches the method according to claim 1, wherein the first travelling habit information further comprises a preset departure time period; and determining that a current location is within a first preset range of a starting public station in first travelling habit information comprises: determining that the current location is within the first preset range of the starting public station in the first travelling habit information, and the current time belongs to the preset departure time period (see para. 131-132).
As to claims 5 and 15, Song teaches the method and apparatus according to claims 1 and 13, further comprising at least one of: acquiring first travelling habit information provided by a third-party server; displaying a designated interface which comprises a travelling habit setting area, and acquiring the first travelling habit information input in the travelling habit setting area; or acquiring a historical travelling record, the historical travelling record comprising a plurality of public transportation routes, and each public transportation route comprising at least a starting public station and a terminating public station corresponding to each other; and performing statistics 
As to claim 6, Song teaches the method according to claim 5, further comprising: in a situation that the first travelling habit information has not been acquired, displaying first prompt information on the designated interface, the first prompt information being for prompting the user to input the first travelling habit information in the travelling habit setting area (see para. 187, 207 and 212).
As to claims 7 and 16, Song teaches the method and apparatus according to claims 1 and 13, further comprising: in a situation that a distance between the public transportation vehicle corresponding to the first public transportation travelling strategy and the starting public station is less than a first preset threshold, sending second prompt information, the second prompt information being for prompting the user that the public transportation vehicle is about to arrive (see para. 11-13).
As to claims 8 and 17, Song teaches the method and apparatus according to claims 1 and 13, wherein the displaying the first public transportation travelling strategy on the designated interface comprises at least one of: displaying a first preset number of public transportation vehicles in a short-to-long order of waiting time lengths on the designated interface; displaying a second preset number of public transportation routes in a short-to-long order of travelling time lengths on the designated interface; or displaying a third preset number of public transportation vehicles in an early-to-late order of arriving times on the designated interface (see para. 246 and 250-251).
As to claims 9 and 18, Song teaches the method and apparatus according to claims 1 and 13, further comprising: determining that the current location is within a second preset range of a starting location in second travelling habit information, the second travelling habit information comprising at least a starting location and a terminating location corresponding to the starting location; when the current state information satisfies a public transportation travelling condition, acquiring a second public transportation travelling strategy, the second public transportation travelling strategy comprising a public transportation route from a public station corresponding to the starting location directed to a public station corresponding to the terminating location; and displaying the second public transportation travelling strategy on the designated interface (see para. 131-132).
As to claim 10, Song teaches the method according to claim 9, wherein the acquiring a second public transportation travelling strategy comprises: the second travelling habit information further comprising a driving travelling mode and a vehicle identification of a designated vehicle, and when the designated vehicle is decided to be prohibited from travelling according to a driving restriction rule and the vehicle identification, acquiring the second public transportation travelling strategy (see para. 188).
As to claims 11 and 19, Song teaches the method and apparatus according to claims 9 and 18, wherein the acquiring a second public transportation travelling strategy comprises at least one of: the second travelling habit information further comprising a walking travelling mode or a bicycle travelling mode, and when the current weather is bad weather, acquiring the second public transportation travelling strategy; the second travelling habit information further 
As to claim 12, Song teaches the method according to claim 9, wherein the acquiring a second public transportation travelling strategy comprises: the second travelling habit information further comprising a subway travelling mode, when there is no subway route with a first subway station corresponding to the starting location as a starting point and a second subway station corresponding to the terminating location as a termination and excluding faulty route section, acquiring the second public transportation travelling strategy (see para. 132 and 160).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663